Citation Nr: 1543206	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  11-17 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a rating in excess of 10 percent for chronic lumbosacral myositis.


REPRESENTATION

Appellant represented by:	Stacy P. Clark, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel








INTRODUCTION

The Veteran had active military service from September 1977 to September 1981, and from June 1982 to June 1988, and from February to March 2004.  .

This matter is before the Board of Veterans' Appeals (Board) from an April 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Atlanta, Georgia.  This decision confirmed and continued the 10 percent rating in effect for the service-connected chronic lumbosacral myositis.  

 In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claims.


FINDING OF FACT

The Veteran's lumbar spine disability has not been shown to be productive of actual limitation of motion or functional loss due to pain manifested by restriction of forward flexion of the thoracolumbar spine to greater than 30 degrees but not greater than 60 degrees; combined range of motion of the thoracolumbar spine restricted to 120 degrees or less; muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks during the past 12 months; or a separately ratable lumbar spine neurological impairment. 








CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent rating for the service-connected chronic lumbosacral myositis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010). 




Notice was provided in January 2009 and in a May 2011 Statement of the Case (SOC).  The claim was subsequently readjudicated, most recently in a January 2013 Supplemental SOC.  Mayfield, 444 F.3d at 1333.

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim.  Here, the Veteran has not informed VA of any existing records which may be helpful in the adjudication of his claim, and VA is not on notice of any evidence needed to decide the claim which has not been obtained.

The Veteran was afforded appropriate VA examinations in the course of his appeal, most recently in January 2013.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that, although not every examiner had access to the Veteran's claims folder, the VA examiner in January 2013 did review the Veteran's folder, and the VA examinations obtained in this case are adequate, as they were predicated on a physical examination and fully addressed the rating criteria that are relevant to rating the disability at issue in this case.

There is also no evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disorder since he was last examined in January 2013.  38 C.F.R. § 3.327(a).  Thus, there is adequate medical evidence of record to make a determination in this case.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the increased rating issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).





The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.  In addition, all relevant, identified, and available evidence has been obtained.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  

Laws and Regulations

The Veteran essentially contends that a disability rating in excess of the 10 percent rating now in effect for his service-connected chronic lumbosacral myositis should be assigned.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In the April 2009 rating decision, the RO continued the then in effect 10 percent disability evaluation assigned to the Veteran's service-connected chronic lumbosacral myositis.  See 38 C.F.R. § 7.71a, Diagnostic Code 5237 (lumbosacral or cervical strain).  

Under the current general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or if there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted where forward flexion of the thoracolumbar spine was greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less is shown; or, for favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a; 5237-5242 (2015).



For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40; see also 38 C.F.R. § 4.45.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the rating schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.



When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher disability rating when functional loss due to limited or excessive movement, pain, weakness, excessive fatigability, or incoordination is demonstrated, to include during flare-ups and with repeated use, if those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the rating schedule does not provide a separate rating for pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Also, under Diagnostic Code 5243, intervertebral disc syndrome may be rated either under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation. Intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent rating.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a 40 percent rating.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a 60 percent evaluation.  Note (1) provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

As noted, the Veteran's service-connected lumbar spine disability, characterized as chronic lumbosacral myositis, has been evaluated under Diagnostic Code 5237 (lumbosacral or cervical strain).

The Veteran has not been diagnosed with intervertebral disc syndrome (IVDS).  Therefore, criteria applicable to IVDS are not pertinent to this appeal.

Degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve.  Mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis of the sciatic nerve, with marked muscular atrophy.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost, an 80 percent rating is for assignment.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as "mild," "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Factual Background

Private physical therapy records dated in January 2008 show treatment afforded for the Veteran's back.  A diagnosis of degenerative disc disease of the lumbar spine was provided.  An April 2008 discharge summary shows that range of motion testing of the lumbar spine showed flexion to 100 percent, extension to 50 percent, bilateral lateral flexion to 80 percent, and bilateral rotation to 100 percent.  Findings, in degrees, were not provided.  

The report of a February 2009 VA spine examination report shows that the Veteran had no incapacitating episodes of spine disease.  He reported a history of fatigue, decreased motion, stiffness and pain.  He denied weakness and spasm.  He did, however, complain of radiating pain into his right lower extremity.  

Examination showed no lumbar spine ankylosis; bilateral thoracolumbar spasm was not shown to be present.  Neither tenderness nor weakness was documented.  No abnormal spinal curvatures was noted.  Range of motion testing showed flexion to 70 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, right lateral flexion to 25 degrees, left lateral rotation to 25 degrees, and right lateral rotation to 25 degrees.  Pain was shown on motion testing.  Muscle spasm, localized tenderness or guarding severe enough to be responsible for abnormal gait, and abnormal spinal contour were not present.  The supplied diagnoses were lumbar strain and lumbar spine degenerative disc disease per imaging.  Pain was noted to inhibit activities such as chores and exercise.

A December 2009 private medical record shows that the Veteran was seen in the emergency room for complaints of back strain.  It was noted he would be unable to lift or bend for eight days.  

An April 2010 VA primary care note shows complaints of low back pain, controlled with current medications.  The Veteran was noted to perform stretching exercises regularly, and reported his pain was well controlled by the use of a TENS unit and regular stretching.  Neurological examination was normal.  No paraspinal spasm was present.  Pain on motion testing was reported.  

The report of a December 2011 private MRI (magnetic resonance imaging) testing included a diagnosis of multilevel mild degenerative disc disease, multilevel neural foraminal narrowing and multilevel facet arthropathy.  

Private medical records, dated in February and December 2012, shows that the Veteran received bilateral lumbar spine facet injections with fluoroscopy.  

The report of a January 2013 VA spine examination report shows that the Veteran reported occasional flare-ups, during which regular activities were possible.  At the examination he was not having a flare-up 

Examination showed no lumbar spine ankylosis; bilateral thoracolumbar spasm was not shown to be present.  Neither tenderness nor weakness was documented.  No abnormal spinal curvatures was noted.  Range of motion testing showed flexion to 90 degrees or greater (with pain at 80 degrees), extension to 15 degrees (with pain at 15 degrees), left lateral flexion to 30 degrees or more (with pain at 30 degrees or more), right lateral flexion to 20 degrees (with pain at 20 degrees), left lateral rotation to 20 degrees (with pain at 20 degrees), and right lateral rotation to 20 degrees (with pain at 20 degrees).  Pain was shown on motion testing.  The Veteran did not show additional range of motion following repetitive use testing.  Neither guarding or muscle spasm was demonstrated.  Radiculopathy was not present.  No neurological abnormalities or findings related to the lumbar spine was noted on examination.  IVDS was not present.  The Veteran's back disorder was noted not to impact his ability to work.  

Analysis

Based on the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's low back disability is not warranted.  As noted, intervertebral disc syndrome has not been shown.  Therefore, an increased rating, if deemed here assignable, needs to be found in the provisions set out in the General Rating Formula.  Although limitation of thoracolumbar range of motion of the Veteran's lumbar spine was reported as part of the above-discussed medical findings, at no time was forward flexion of the thoracolumbar spine measured as being less than 70 degrees.  Also, in all examinations the combined thoracolumbar spine range of motion clearly far exceeded 120 degrees.  Also, the Veteran's thoracolumbar spine has not exhibited muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Also, ankylosis of the spine has clearly not been demonstrated.  The Veteran has consistently been able to move his spine throughout the period on appeal.  Based upon these clinical findings, a rating in excess of 10 percent is not warranted under the General Rating Formula.

In addition, there is no indication in the record, that the Veteran's pain due to lumbar disability caused functional loss greater than that contemplated by the 10 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca.  The Board also notes that in the assignment of a 10 percent rating, it appears that the DeLuca factors and 38 C.F.R. § 4.40 and 4.45 have already been considered, as without taking into consideration the Veteran's complaints regarding his lumbar spine, a 10 percent rating might not be justified.  Thus, the overall objective evidence fails to show that the Veteran's pain resulted in additional functional limitation such as to enable a finding that his lumbar disability picture more nearly approximates a 20 percent rating under the General Rating Formula.  See also 38 C.F.R. §§ 4.40, 4.45; DeLuca.

The Board additionally notes that associated neurological abnormalities, dependent on the facts of the case, are for evaluation separately.  In this regard, as noted above, while in the course of VA examination in February 2009 the Veteran complained of radiating pain into his right lower extremity, upon examination, no neurological-based defects were reported to be present.  Also, at his January 2013 VA examination, radiculopathy was not present and no neurological abnormalities or findings related to the lumbar spine was noted on examination.  The Board finds that the objective test results have greater probative value than the subjective complaints.  Thus, a separate evaluation for a neurological disorder is not here warranted.  See Note (6), General Rating Formula.

The Veteran's contentions regarding his lumbar spine have been considered and there is no question that he honestly believes that he is entitled to a higher rating.  While the Veteran is competent to indicate his spine disability has worsened, he is not competent to show the extent to which it has worsened.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (layperson is competent to report lay-observable symptoms, but lacking in medical training and expertise, is not competent to diagnose a medical condition or provide an opinion on causation).  Consequently, his contentions cannot be used as competent medical evidence to show that an increased rating is warranted under the VA General Rating Formula.  

In this case, the competent medical evidence discussed above is of greater probative value because the rating criteria contemplate orthopedic and neurologic testing, such as range of motion testing or sensory examination, to be accomplished by physical examination or other medical procedures.

For the reasons noted above, the Board concludes that the preponderance of the evidence is against the claim for a rating in excess of 10 percent for the service-connected chronic lumbosacral myositis.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether extraschedular consideration is warranted based on the evidence of occupational impairment secondary to his back disability.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's back disability are contemplated by the applicable rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).








ORDER

A disability rating higher than 10 percent for chronic lumbosacral myositis is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


